DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 2, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the Preliminary amendment filed on March 3, 2022.  As directed by the amendment: claims 1, 5, 7-9, and 12-14 have been amended.  Thus, claims 1-14 are presently pending in this application with claim 4 presently withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the last limitation of the claim recites “a room constituting a milk collector”.  As this claim is dependent on claim 7, it is unclear if this milk collector is the same milk collector as recited in claim 7 or if the claim intends to introduce a different milk collector.  For examination purposes, the milk collector of claim 8 is considered separate from the milk collector of claim 7.
Regarding claim 9, the claim recites “a lower level than an area of the connector that is configured to connect the connector to the conduit.”.  It is unclear if this connector is the same connector which comprises the room or if the claim is intended to refer to the other connector, as both connectors would connect to the conduit.  For examination purposes, the connector is considered to be the same as the connector with the room.
Regarding claim 10, the claim recites “the connector…is designed to connect to the conduit at a central area thereof”.  The structure to which the term “thereof” is unclear.  It is unclear if the central area is the area of the conduit or the connector.  For examination purposes, the central area is considered to be that of the conduit.
Claim 11 is also rejected by virtue of being dependent on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aalders (WO 2015150225), hereinafter referred to as “Aalders ‘225”, in view of Aalders (US 20150209497), hereinafter referred to as “Aalders ‘497”.
	Regarding claim 1, Aalders ‘225 discloses a breast pump device (breast pump 1 in fig. 1) for extracting breast milk from a human breast, comprising: an expression kit (expression kit 2 in fig. 1) comprising a breast-receiving funnel (breast receiving funnel 22 in fig. 1), a milk outlet (milk outlet 23 in fig. 1), an air outlet (see below), and a barrier 

    PNG
    media_image1.png
    252
    366
    media_image1.png
    Greyscale

a vacuum unit comprising an air inlet (the tube 31 in fig. 1 would necessarily interface with the vacuum unit 30 at some port, this port being the “air inlet”), a pump for sucking air from the breast-receiving funnel of the expression kit through the air outlet of the expression kit and the air inlet of the vacuum unit (vacuum unit 30 is defined as an electric pump on pg. 10, lines 10-12), and 
a conduit for establishing an air path between the air outlet of the expression kit and the air inlet of the vacuum unit (tube 31 in fig. 1). 
	However, Aalders ‘225 does not teach or disclose an electric motor for driving the pump and a control system for controlling operation of the motor for driving the pump, the control system being configured to detect at least one operational characteristic of the motor, to make a comparison between the detected at least one operational 
	Aalders ‘497 teaches a substantially similar breast pump device (fig. 1) which comprises a unit (operating unit 620 in fig. 8) which comprises a vacuum unit comprising a pump for sucking air from the breast receiving funnel through an air outlet and an air inlet (vacuum pump 621 in fig. 6) and an electric motor for driving the pump (DC motor 622 in fig. 6; paragraph 49).  Aalders ‘497 further teaches that the unit has a control system (power supply control 624 in fig. 6) which is configured to detect at least one operational characteristic of the motor (paragraph 59 discloses detecting an input current supplied to the motor), to make a comparison between the detected at least one operational characteristic and a reference of the at least one operational characteristic throughout operation of the breast pump device (paragraph 61 discloses comparing the determined motor current to a “predetermined threshold current”), and to terminate power supply to the motor when the comparison results in a deviation between the detected at least one operational characteristic and the reference being larger than a predetermined maximum deviation (paragraph 61 discloses the power supply control is arranged to suspend power to the motor when the detected current exceeds a predetermined threshold current, with the claimed “predetermined maximum deviation” being zero).
 	Since Aalders ‘225 is directed towards an electric vacuum pump, it would have been obvious to one of ordinary skill before the effective filing date of the claimed 
	Regarding claim 2, in the modified device of Aalders ‘225, Aalders ‘497 discloses the control system is configured to detect at least one of an electric current drawn by the motor and a rotational speed of the motor (paragraph 59 discloses an input current supplied to the motor).
	Regarding claim 7, in the modified device of Aalders ‘225, Aalders ‘225 discloses at least one milk collector for receiving and collecting any milk leaking from the expression kit (the space designated below is functionally capable of collecting any milk which leaks from the barrier), wherein the milk collector is located beyond the barrier associated with the air outlet of the expression kit, as seen from the breast-

    PNG
    media_image2.png
    305
    419
    media_image2.png
    Greyscale


	Regarding claim 13, in the modified device of Aalders ‘225, Aalders ‘225 discloses the barrier associated with the air outlet of the expression kit is hydrophobic (pg. 5, lines 10-11) and comprises a porous membrane (pg. 5, lines 21-23).
	Regarding claim 14, in the modified device of Aalders ‘225, Aalders ‘225 discloses the barrier associated with the air outlet of the expression kit is hydrophobic (pg. 14, lines 29-33 discloses that the barrier has a hydrophobic layer) and comprises a labyrinth (pg. 14, lines 25-28 discloses the barrier comprises a mesh structure with the interlacing of the mesh forming a labyrinth).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aalders ‘225 in view of Aalders ‘497, as applied to claim 1 above, and further in view of Alderete (US 20160367754).
Regarding claim 5, modified Aalders ‘225 teaches all of the claimed limitations set forth in claim 1, as discussed above.  Aalders ‘497 further discloses that the at least operational characteristic has a curve over time (fig. 7 shows motor current over time).  However modified Aalders ‘225 does not teach or disclose the reference involves a reference curve of the at least one operational characteristic over time, and wherein the control system is configured to determine a detected curve of the detected at least one operational characteristic over time, to make a comparison of the detected curve and the reference curve, and to terminate the power supply to the motor when the comparison results in a deviation between the detected curve and the reference curve being larger than the predetermined maximum deviation.
	Aldrete is directed towards an infusion pump (infusion device 100 in fig. 1) which comprises a motor for driving a pump (drive motor 138 in fig. 2).  Aldrete further teaches a control unit which is configured to determine a detected curve of motor current over time and compare the detected curve to a reference curve over time (paragraph 255 discloses that a detection circuit can analyze the current as a function of time and compare the current to saved current profiles or response curves) and to take appropriate action when the comparison results in a deviation between the detected curve and the reference curve being larger than the predetermined maximum deviation (paragraph 255 discloses taking appropriate action if the detection circuit observes the detected motor current to be higher than the saved current profile/response curves).  
	Since modified Aalders ‘225 teaches terminating the power supply to the motor when the comparison results in a deviation between the detected values and the reference values being larger than the predetermined maximum deviation (paragraph .
Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aalders ‘225 in view of Aalders ‘497, as applied to claim 1 and 7 above, and further in view of Suh (US 20010047148) and in further view of Lundy (US 20010044593).
Regarding claim 8, modified Aalders ‘225 teaches all of the claimed limitations set forth in claims 1 and 7, as discussed above, but does not teach or disclose connectors for arrangement at respective ends of the conduit, wherein one connector is configured to connect the conduit in an airtight manner to the air outlet of the expression kit, and the other connector is configured to connect the conduit in an airtight manner to the air inlet of the vacuum unit, wherein at least one of the connectors comprises a room constituting a milk collector.
Suh teaches a similar breast pump device (fig. 1) comprising a conduit (tube 16 in fig. 1) extending between an expression kit (11, 12, and 15 in fig. 1) and a vacuum unit (pump 13 in fig. 1).  Suh further discloses connectors for arrangement at respective 

    PNG
    media_image3.png
    268
    361
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Aalders ‘225 to include connectors for arrangement at respective ends of the conduit, wherein one connector is configured to connect the conduit to the air outlet of the expression kit, and the other connector is configured to connect the conduit to the air inlet of the vacuum unit, wherein at least one of the connectors comprises a room constituting a milk collector, as taught by Suh, since Suh teaches that this arrangement removes any risk of milk being inadvertently transported to the pump (paragraph 42).

Lundy teaches a similar breast pump device (10 in fig. 1) having a conduit (collection tube 16 in fig. 1) which is connected in an air tight manner to an air inlet and an air outlet (fig. 1 shows the conduit extending between a breast-receiving interface 24 and a pump 12; paragraph 27 discloses that the tube is connected to these devices in an airtight manner).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the connectors of modified Aalders ‘225 to connect the conduit in an airtight manner to the air inlet and air outlets for the purpose of prevent leakage (paragraph 27).
Regarding claim 9, in the device of modified Aalders ‘225, Suh discloses the at least one connector comprising the milk collector has the room of the connector located at a lower level than an area of the connector that is configured to connect the connector to the conduit (the examiner notes that “lower” is a relative direction and is not further defined by the claim and that the figure can be rotated to meet the claim limitation; see below).

    PNG
    media_image4.png
    445
    528
    media_image4.png
    Greyscale

Regarding claim 11, in the device of modified Aalders ‘225, Suh discloses  the at least one connector comprising the milk collector is at least partially made of a transparent material (as shown below, a section of tube 16 is considered to be part of the claimed connector in  fig. 2; paragraph 42 discloses the tube 16 is transparent).

    PNG
    media_image3.png
    268
    361
    media_image3.png
    Greyscale

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aalders ‘225 in view of Aalders ‘497, as applied to claim 1 above, and further in view of Larsson (US 5071403).
	Regarding claim 12, modified Aalders ‘225 teaches all of the claimed limitations set forth in claim 1, as discussed above. Aalders ‘225 further discloses the barrier is hydrophobic (pg. 5, lines 10-11).  However, modified Aalders ‘225 does not teach or disclose the barrier comprises a solid sheet of material, the sheet being provided with holes.
	Larsson is directed towards a breast pump device (fig. 1) comprising a similar barrier (porous body 20 in fig. 1) which is permeable to air but becomes impermeable when in contact with milk (4:24-29).  Larsson further teaches that the membrane comprises a solid sheet of material, the sheet being provided with holes (4:30-36 discloses a sheet of filter-like material with pores).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the barrier to be a solid sheet of material, the sheet being provided with holes, as taught by Larsson, as an equivalent structure capable of preventing milk from being transporting to the pump.  Larsson also teaches that this type of barrier is readily commercially available (4:37-41).
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 6, the closest piece of prior art is Aalders ‘497.  In Aalders ‘497, the control system is provided with a reference (paragraph 61 discloses a “predetermined threshold current”) which is compared to measured motor current which would inherently have an input voltage.  However, it appears that this reference is preprogrammed into the system so that the current, regardless of the input voltage, would consistently be compared to the reference.  As such, this reference cannot be considered to be “in relation” to an actual input voltage of the motor.
Regarding claim 10, the closest piece of prior art is Suh.  As seen in fig. 1, the air inlet of the vacuum unit (42 in fig. 1, see below) appears to be concentrically coupled to the connector (segment of tube 16 below).  As such, the air inlet of the vacuum unit cannot be considered to be arranged at a higher level than a center of an area of the vacuum unit which is configured to be received by the connector since the connection appears to be concentric.

    PNG
    media_image5.png
    409
    302
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783